Title: From George Washington to James Lloyd, 15 April 1798
From: Washington, George
To: Lloyd, James

 

Sir,
Mount Vernon 15⟨th⟩ April 1798

For your kindness in forwarding a copy of the dispatches from our Envoys in France to the Government here, I pray you to accept my best thanks.
What a scene of corruption and profligacy has these Communications disclosed in the Directors of a People with whom the United States have endeavoured to Treat upon fair, just & honorable ground!
If they should be attended with the effect of “Speedily uniting our fellow-citizens in a firm determination to support our Government, and preserve our Independence” as you seem to expect, it wd indeed be cause for much congratulation and no one would rejoice more at such an event than I should; But—I wish it may be so. With esteem & respect I am Sir Your most Obedt ⟨Servt⟩

Go: Washington

